81886: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15771: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81886


Short Caption:ALBEMARLE U.S., INC. VS. KING, P.E.Court:Supreme Court


Lower Court Case(s):Esmeralda Co. - Fifth Judicial District - CV-18-5085, CV-18-5095Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/17/2020 / Shipman, MadelynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/27/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlbemarle CorporationAlexander M. Arensberg
							(Squire Patton Boggs LLP)
						Anthony G. Arger
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Ross E. de Lipkau
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Bradley J. Herrema
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Gary M. Kvistad
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						G. David Robertson
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Arthur A. Zorio
							(Brownstein Hyatt Farber Schreck, LLP/Reno)
						


AppellantAlbemarle U.S., Inc.Alexander M. Arensberg
							(Squire Patton Boggs LLP)
						Anthony G. Arger
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Ross E. de Lipkau
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Bradley J. Herrema
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Gary M. Kvistad
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						G. David Robertson
							(Former)
						
							(Robertson, Johnson, Miller & Williamson)
						Arthur A. Zorio
							(Brownstein Hyatt Farber Schreck, LLP/Reno)
						


RespondentEsmeralda Minerals, LLCTimothy D. O'Connor
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentJason KingIan E. Carr
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentPure Energy Minerals, Ltd.Timothy D. O'Connor
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/06/2020Filing FeeFiling Fee due for Appeal. Filing fee will be forwarded by the District Court. (SC)


10/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-36639




10/06/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-36642




10/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Debbie Leonard. (SC).20-36824




10/26/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-39116




11/06/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled. (SC).20-40722




11/13/2020Filing FeeFiling Fee Paid. $250.00 from Robertson Law Firm.  Check no. 28361. (SC)


11/16/2020Settlement Program ReportFiled Interim Settlement Program Report. The Settlement Judge has become aware of a conflict that warrants recusal and requests that the Court reassign this case to another Settlement Judge. (SC)20-41697




11/17/2020Settlement NoticeIssued Notice: Settlement Judge Reassignment. Issued Amended Notice of Assignment to NRAP 16 Settlement Program.  New Settlement Judge: Madelyn Shipman. (SC)20-41894




11/23/2020Notice/IncomingFiled Appellants' Substitution of Attorneys. (Bradley J. Herrema, Gary M. Kvistad, and Arthur A. Zorio and the law firm Brownstein Hyatt Farber Schreck, LLP). (SC)20-42640




12/21/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-46004




12/22/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-46224




01/05/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Transcript Request Form due: January 19, 2021. (SC).21-00182




01/11/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/31/20.  To Court Reporter: Litigation Services. (SC)21-00810




02/03/2021TranscriptFiled Notice from Court Reporter. Gail R. Willsey stating that the requested transcripts were delivered.  Dates of transcripts: 7/31/20. (SC)21-03340




03/05/2021MotionFiled Appellant's Motion to Associate Counsel Alexander M. Arensberg. (SC)21-06494




03/11/2021Order/ProceduralFiled Order Granting Motion to Associate Foreign Counsel.  Attorney Alexander M. Arensberg shall be permitted to appear on behalf of appellants in this appeal.  Nevada attorney Arthur A. Zorio, of the law firm of Brownstein Hyatt Farber Schreck, LLP, shall be responsible for all matters presented by Mr. Arensberg in this matter.  (SC)21-07066




03/19/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  April 5, 2021.  (SC)21-07951




04/05/2021BriefFiled Appellant's Opening Brief. (SC)21-09777




04/05/2021AppendixFiled Joint Appendix Volume 1. (SC)21-09779




04/05/2021AppendixFiled Joint Appendix Volume 2. (SC)21-09781




04/05/2021AppendixFiled Joint Appendix Volume 3. (SC)21-09782




04/05/2021AppendixFiled Joint Appendix Volume 4. (SC)21-09783




04/07/2021Notice/IncomingFiled Appellants' Notice of Change of Address for Brownstein Hyatt Farber Schreck, LLP Reno office.  (SC)21-10010




04/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Esmeralda Minerals, LLC and Pure Energy Minerals, Ltd.'s answering brief due: May 19, 2021. (SC)21-11859




04/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Jason King's answering brief due: May 19, 2021. (SC)21-12194




05/17/2021BriefFiled Respondent State Engineer's (Jason King) Answering Brief. (SC)21-14100




05/19/2021BriefFiled Respondent's (Esmeralda Minerals, LLC & Pure Energy Minerals, Ltd.) Answering Brief. (SC)21-14475




05/19/2021Notice/IncomingFiled Respondent (Esmeralda Minerals, LLC & Pure Energy Minerals, Ltd.) Request for Judicial Notice. (SC)21-14476




05/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' response to respondent Esmeralda Minerals, LLC's request for judicial notice due: June 9, 2021. (SC)21-14878




06/09/2021MotionFiled Appellants' Opposition for Request for Judicial Notice. (SC)21-16525




06/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: July 2, 2021. (SC)21-17205




06/16/2021MotionFiled Respondent's ((Esmeralda Minerals, LLC & Pure Energy Minerals, Ltd.) Reply in Support of Request for Judicial Notice. (SC)21-17329




06/25/2021Order/ProceduralFiled Order Denying Motion. Respondents Esmeralda Minerals, LLC and Pure Energy Minerals, Ltd. have filed a motion asking this court to take judicial notice of a portion of a transcript.  Having considered the motion, opposition, and reply, this court is not convinced that judicial notice is warranted and the motion is denied. (SC)21-18376




07/02/2021BriefFiled Appellant's Reply Brief with Addendum.  (SC)21-19095




07/02/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


01/27/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-02716




05/18/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  EN BANC  (SC)22-15771




06/13/2022RemittiturIssued Remittitur. (SC)22-18710




06/13/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View